Opinion. — Appellee, as plaintiff, brought this suit against the State National Bank of Vernon, R.B. Gaut, F.M. Mabry and A.U. Thomas, as defendants.
The original petition connects the defendant Thomas as purchaser under a sale made by defendant Mabry as trustee, with the transaction which, in part, forms the basis of the plaintiff's suit; and specific and appropriate relief is asked in said petition as against Thomas; and we find nothing in the record showing that the plaintiff dismissed as to him.
The judgment recites that the defendant A.U. Thomas was duly cited; that he failed to answer, but made default; but it nowhere disposes of him as a party to the suit, nor of the cause of action set forth against him in the plaintiff's petition.
Such being the case, it is not a final judgment, and therefore this court has no jurisdiction of the appeal. Simpson v. Bennett,42 Tex. 241; Linn v. Arambauld, 55 Tex. 611
[55 Tex. 611]; Railway v. Railway, 68 Tex. 98; Mignon v. Brinson, 74 Tex. 18; Mills v. Paul, 23 S.W. Rep., 189; Mills v. Paul, 23 S.W. Rep., 395. The appeal is dismissed.
Appeal dismissed.